DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
Claim 11 “The system” should be “A system”.
Claim 19 “the offer price” has no antecedent basis.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 13: “a neural network”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US Publication 2017/0301078 A1, hereafter Forutanpour), in view of Bian et al. (US Publication 2020/0175669 A1, hereafter Bian).
As per claim 1, Forutanpour teaches the invention substantially as claimed including a system (Abstract) for evaluating a condition of an electronic device, comprising: 
a kiosk (FIG. 4-5) that includes: 
an inspection plate configured to hold the electronic device (FIG. 5A “inspection plate 544”; para. [0054]), 
one or more light sources arranged above the inspection plate configured to direct one or more light beams towards the electronic device (FIG. 1 #131; FIG. 5A #101; para. [0044]); 
one or more cameras configured to capture at least one image of a first side of the electronic device based on at least one lighting condition generated by the one or more light sources (FIG. 1 #127 & 129; FIG. 5A #101; para. [0035] & [0044]); and 
one or more processors in communication with the one or more cameras (FIG. 1 #105; para. [0045]), the one or more processors configured to: 
extract a set of features of the electronic device based on the at least one image of the electronic device; and 
determine a condition of the electronic device based on the extracted set of features (FIG. 2A-2B & 3A-3B; para. [0023]-[0029]).
 Forutanpour teaches every limitation as analyzed above except for using a neural network to determine the condition of the electronic device.
Bian discloses an inspection system for detecting at least one defect in a work piece. Specifically a first set of images of a work piece at a first position relative to the work piece and a second set of images of the work piece at a second position relative to the work piece are captured. At least some of the images in the first and second sets are acquired using different light settings. Bian further analyzes the first set of images to generate a first prediction image associated with the first position, and analyzes the second set of images to generate a second prediction image associated with the second position. The first and second prediction images include respective candidate regions. Bian then merges the first and second prediction images to detect at least one predicted defect in the work piece depicted in at least one of the candidate regions. It is noticed that Bian uses at least one neural network models to generate the first and second prediction images, and to predict the at least one defect. See Abstract, FIG. 1-2 for system, FIG. 3 for position and lighting settings, FIG. 6 for generating a prediction image from a set of images, FIG. 7 for merging two prediction images, and FIG. 8-9 for perdition of defects using neural network. See also corresponding description, for example para. [0020], [0039], [0044], [0070], [0073] and [0080].

Taking the combined teachings of Forutanpour and Bian as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a neural network to determine a condition of an object in order to accurately predict the condition of an electronic device. 

As per claim 7, dependent upon claim 1, Forutanpour in view of Bian teaches that the one or more cameras are configured to capture multiple images corresponding to multiple sides of the electronic device under different lighting conditions (Forutanpour para. [0016] & [0055]; Bian FIG. 2-3), and wherein the one or more processors are configured to process and combine the multiple images into a single input image (See rejections applied to claim 1).

As per claim 8, dependent upon claim 1, Forutanpour in view of Bian teaches that the first neural network is configured to output an indicator indicating the condition of the electronic device (Bian FIG. 8 “Output probability”; para. [0081]-[0082]).

As per claim 9, dependent upon claim 1, Forutanpour in view of Bian teaches that the one or more processors are further configured to determine an estimated price for the electronic device based on the condition (Forutanpour FIG. 4; para. [0058] lines 1-9).

As per claim 10, dependent upon claim 1, Forutanpour in view of Bian teaches that the condition comprises a physical condition or a cosmetic condition (Forutanpour Abstract “cracks”; FIG. 3A).

As per claim 11, an independent claim,  Forutanpour in view of Bian teaches a system (Forutanpour Abstract; FIG. 1; FIG. 4) for evaluating a condition of an electronic device, comprising: 
a capturing device that comprises at least one light source and at least one camera (See rejections applied to claim 1), wherein the at least one camera is configured to capture multiple images of the electronic device based on one or more predefined settings (See rejections applied to claim 1), each of the one or more predefined settings specifying at least one of: (1) an angle at which the capturing device is positioned with respect to the electronic device (Bian FIG. 2-3), (2) a light intensity of the at least one light source (Forutanpour para. [0016]; Bian FIG.1 & 3, para. [0046]), (3) an exposure setting of the at least one camera, or (4) a white balance setting of the at least one camera; and one or more processors in communication with the capturing device, the one or more processors configured to: process the multiple images to generate a single input image (See rejections applied to claims 1 and 7); extract a set of features of the electronic device based on the at least one image of the electronic device; and determine, via a first neural network, a condition of the electronic device (See rejections applied to claim 1).

Claim 12, dependent upon claim 11, is rejected as applied to claim 10 above.

As per claim 13, an independent claim, Forutanpour in view of Bian teaches a computer-implemented method (Forutanpour: Abstract) for evaluating a condition of an electronic device, comprising: 
capturing, by at least one camera of a kiosk, at least one image of a first side of the electronic device (Forutanpour: FIG. 1 #101 & FIG. 5A #101 for imaging device; FIG. 4 showing a kiosk; FIG. 2A-2B & 3A; para. [0016] “video”/”still images”), wherein the kiosk includes multiple light sources (Forutanpour FIG. 1 #131; para. [0016]: “for example under different lighting conditions (e.g., no lights on, all lights on, only infrared illumination, etc.)”; Bian: FIG. 1-3; para. [0046]); 
extracting a set of features of the electronic device based on the at least one image of the electronic device; and 
determining, by a neural network, a condition of the electronic device based on the set of features (See rejections applied to claim 1 above).

As per claim 14, dependent upon claim 13, Forutanpour in view of Bian teaches:
capturing, via the at least one camera, at least one image of a second side of the electronic device that is different from the first side based on at least one lighting condition generated by the multiple light sources (Forutanpour: Abstract “front side”; para. [0055]: “to enable the mobile phone 550 to be photographed and/or otherwise optically evaluated from all, or at least most viewing angles (e.g., top, bottom, sides, etc.) using, e.g., one or more cameras”; Bian FIG. 2-3; para. [0046]).

Claim 20, dependent upon claim 13, is rejected as applied to claim 10 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US Publication 2017/0301078 A1, hereafter Forutanpour), in view of Bian et al. (US Publication 2020/0175669 A1, hereafter Bian), as applied above to claim 1, and further in view of OHLSSON et al. (US Publication 2017/0115235 A1, hereafter OHLSSON).
As per claim 2, Forutanpour in view of Bian does not teach the recited limitations.
OHLSSON discloses a system for detecting contamination of an FTIR-based panel (Abstract). OHLSSON teaches a plurality of light emitters, including a first subset of emitters and a second subset of emitters, and light beams of the first subset of emitters and light beams of the second subset of emitters are perpendicular (Fig. 1b #2 along top side representing a first subset of emitters, #2 along left side representing a second subset of emitters; claims 1 and 10; para. [0028]). 
Taking the combined teachings of Forutanpour, Bian and OHLSSON as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider arranging light sources as performed by OHLSSON in order to provide better illumination for imaging the electronic device.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US Publication 2017/0301078 A1, hereafter Forutanpour), in view of Bian et al. (US Publication 2020/0175669 A1, hereafter Bian), as applied above to claim 1, and further in view of HIYAMA et al. (US Publication 2019/0166278 A1, hereafter HIYAMA).
As per claim 3,  Forutanpour in view of Bian teaches that the kiosk further includes: an upper chamber positioned above the inspection plate, wherein the one or more light sources are arranged within the upper chamber (Forutanpour FIG. 1, 4 & 5A #530); and a lower chamber positioned below the inspection plate (Forutanpour FIG. 5A #532). Forutanpour in view of Bian, however, does not specify a second set of light sources positioned within the lower chamber configured to direct light beams towards the electronic device through the inspection plate.
HIYAMA discloses an information reading device (Abstract). The information reading device 1 is provided with a transparent glass plate 3 on which the information recording medium 2 is placed, a set of illumination lights 4 that irradiates light beams onto a lower surface of the information recording medium 2 placed on the glass plate 3, and a set of illumination lights 5 that irradiates light beams onto an upper surface of the information recording medium 2 placed on the glass plate 3 (FIG. 2, 3A-3B; para. [0032]).
Taking the combined teachings of Forutanpour, Bian and HIYAMA as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider arranging light sources at the lower chamber in order to provide illumination from the lower direction and further provide better lighting as a whole.   

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US Publication 2017/0301078 A1, hereafter Forutanpour), in view of Bian et al. (US Publication 2020/0175669 A1, hereafter Bian), as applied above to claims 1 and 13 respectively, and further in view of HUR et al. (US Publication 2021/0254966 A1, hereafter HUR).
As per claim 4, Forutanpour in view of Bian teaches capturing another image of a second side of the electronic device (Forutanpour para. [0055]), but does not teach a flipping mechanism.
HUR is evidenced that including a flipper for flipping an object under optical inspection is well-known and practiced (FIG. 10; para. [0085]). HUR’s system including camera (FIG. 10 #1600), light sources (FIG. 10 #1500) and a flipper (FIG. 10 #1200). 
Taking the combined teachings of Forutanpour, Bian and HUR as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including a flipping mechanism in order to turn the other sides of the electronic device under field view of the camera and further inspect other sides of the device.    

As per claim 15, dependent upon claim 14, Forutanpour in view of Bian and HUR teaches prior to capturing the at least one image of the second side of the electronic device: flipping the electronic device such that light beams of the multiple light sources are directed towards the second side of the electronic device (HUR FIG. 10; para. [0085]).

Claim 5-6 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US Publication 2017/0301078 A1, hereafter Forutanpour), in view of Bian et al. (US Publication 2020/0175669 A1, hereafter Bian), as applied above to claims 1 and 13 respectively, and further in view of Rangarajan et al. (US Publication 2003/0179371 A1, hereafter Rangarajan).
As per claim 5, Forutanpour in view of Bian does not teach the recited limitations.
Rangarajan is evidenced that providing collimated light beam from a light source for inspection a surface mark is well-known and practiced (FIG. 5-6; para. [0021])
Taking the combined teachings of Forutanpour, Bian and Rangarajan as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider producing collimated light beam in order to provide an even illumination for object inspection. 

As per claim 6, dependent upon claim 1, Forutanpour in view of Bian and Rangarajan teaches that an angle between a light beam from one of the one or more light sources and the first side of the electronic device is equal to or smaller than 60 degrees (Rangarajan FIG. 5-6). 

As per claim 17, dependent upon claim 13, Forutanpour in view of Bian and Rangarajan teaches adjusting one of the multiple light sources such that an angle between a light beam from the one of the multiple light sources and the first side of the electronic device is equal to or smaller than 60 degrees (Rangarajan FIG. 5-6; para. [0024]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US Publication 2017/0301078 A1, hereafter Forutanpour), in view of Bian et al. (US Publication 2020/0175669 A1, hereafter Bian), as applied above to claim 13, and further in view of Do et al. (US Publication 2020/0020097 A1, hereafter Do).
As per claim 16, Forutanpour in view of Bian does not teach the recited limitations.
Do teaches normalizing a plurality of images to generate uniform size images (FIG. 14; para. [0098]).
Taking the combined teachings of Forutanpour, Bian and Do as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider normalizing image sizes in order to produce uniform size images for further processing.
 	Forutanpour in view of Bian and Do further teaches combining the multiple images into a single image to be provided to the neural network (See rejections applied above to claims 1 and 7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US Publication 2017/0301078 A1, hereafter Forutanpour), in view of Bian et al. (US Publication 2020/0175669 A1, hereafter Bian), as applied above to claim 13, and further in view of MCCARTY et al. (US Publication 2019/0019147 A1, hereafter MCCARTY).
As per claim 18, Forutanpour in view of Bian teaches determining a model of the electronic device in part based on the at least one image (Forutanpour [para. [0057]: “In some embodiments, the visual inspection includes a computer-implemented visual analysis (e.g., a three-dimensional (“3D”) analysis) performed by a processing device within the kiosk (e.g., a CPU) to confirm the identification of the mobile phone 550 (e.g. make, model and/or sub-model) and/or to evaluate or assess the condition and/or function of the mobile phone 550 and/or its various components and systems”), but does not teach the rest limitations. 
MCCARTY teaches performing re-inventory testing on an electronic device. Specifically cosmetic defect is detected based on model type (para. [0149]).  
 Taking the combined teachings of Forutanpour, Bian and MCCARTY as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider detecting model specific cosmetic defect in order to predict more conditions of the device besides physical conditions. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US Publication 2017/0301078 A1, hereafter Forutanpour), in view of Bian et al. (US Publication 2020/0175669 A1, hereafter Bian), as applied above to claim 13, and further in view of Bhotika et al. (US Patent 10,824,942, hereafter Bhotika).
As per claim 19,  Forutanpour in view of Bian teaches receiving an input from a user indicating an acceptance or a rejection of the offer price (Forutanpour para. [0059]). Forutanpour in view of Bian further teaches training the neural network based on training images (Bian para. [0060]-[0061]). Forutanpour in view of Bian does not teach training the neural network based on the user input. It  is noted that the user input is equivalent to inputting a reference price. 
Bhotika teaches a method for searching an item shown in an image (Abstract; FIG. 1A-1B). Bhotika further teaches training a neural network for identifying visual attributes of an item. During training, besides training images, metadata including content associated with the images is also used, such as price, brand, designer etc. (col. 17 lines 3-7).
Taking the combined teachings of Forutanpour, Bian and Bhotika as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including a price of an item in training data in order to predict a price of an item in inferencing phase.   

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664